UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
MORRIS LYNN JOHNSON,                           )
                                               )
                       Petitioner,             )
                                               )
        v.                                     )       Civil Action No. 12-0542 (RJL)
                                               )
U.S. PAROLE COMMISSION,                        )
                                               )
             Respondent.                       )
_________________________ )
                                     MEMORAN~INION
                                         August __, 2012

        Petitioner "moves this Honorable court for issuance of a writ of Habeas Corpus, ordering

the reinstatement, or [termination of] his Parole pursuant to 28 U.S.C. § 2241." Pet. at 1 [Dkt.

#1]. A habeas action is subject to jurisdictional and statutory limitations. See Braden v. 30th

Judicial Cir. Ct. of Ky., 410 U.S. 484 (1973). The proper respondent in a habeas corpus action is

the petitioner's warden, Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); Blair-Bey v. Quick,

151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-Bey v. Thornburgh, 864 F.2d 804, 810

(D.C. Cir. 1988)), and "a district court may not entertain a habeas petition involving present

physical custody unless the respondent custodian is within its territorial jurisdiction," Stokes v.

US. Parole Comm 'n, 374 F.3d 1235, 1239 (D.C. Cir. 2004). Therefore, the Court will grant

respondent's motion to transfer this matter to the district in which petitioner currently is

incarcerated, the Southern District of Indiana. An Order is issued separately.




                                                       United States District Judge